DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election with traverse of Group I (Invention I) in the reply filed on 06/07/2021 is acknowledged.  The arguments filed have been considered but are not persuasive.  US20170073656 (03/16/2017; PTO 892) teaches a GH9 endoglucanase (EC 3.2.1.4) having activity on xanthan gum pretreated with xanthan lyase comprising the amino acid sequence of SEQ ID NO: 2 which is identical to SEQ ID NO: 2 of the instant application (see attached alignment of SEQ ID NO: 2 of US20170073656 to SEQ ID NO:2 of the instant application).  Bornscheuer et al. (Curr Protoc Protein Sci. 2011 Nov;Chapter 26:Unit26.7; PTO 892) teach protein engineering strategies to improve or change the properties of proteins, teach concepts for protein engineering using rational design including inserting extra amino acids or deleting amino acids, directed evolution, and combinations of them where different strategies are presented for identifying the best mutagenesis method, how to identify desired variants by screening or selection, and examples for successful applications are shown which enable researchers to choose the most promising tools to solve their protein engineering challenges (see entire publication especially pages 26.7.1- 26.7.10 and Tables 26.7.1, 26.7.2, and 26.7.3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention by using the protein engineering strategies taught by Bornscheuer et al. on the GH9 endoglucanase of US20170073656 to make the endoglucanase variants having comprising an alteration at one or more positions in a chelator-induced instability region as recited in the claims.  Thus, the same or corresponding technical feature was known in the prior art and therefore cannot make a contribution over the prior art.  Since the inventions lack the same or corresponding special technical feature, then Inventions I-III are not so linked as to form a single general inventive concept under PCT Rule 13.1.
Claims 18-20 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.





Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
3.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 3, 4, and 5-8 recite “alteration at one or more positions” which render the claims vague and indefinite since it is unclear what specific genetic modifications and/or alterations are being performed.  Dependent claims 2 and 9-16 are also rejected because they do not correct the defect.
Claim 11 recites the phrase “preferably said activity is a xanthan gum degrading activity, further preferably said xanthan gum degrading activity is endoglucanase EC 3.2.1.4 activity” which renders the claim vague and indefinite since it is unclear if the claim is actually limited to xanthan gum degrading activity and/or endoglucanase EC 3.2.1.4 activity.



Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:


6.	Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an endoglucanase variant having at least 90% sequence identity to SEQ ID NO: 2, comprising a substitution, deletion or insertion at one or more positions in a chelator-induced instability region selected from the group consisting of: i) region 10 corresponding to amino acids 1 to 94 of SEQ ID NO: 2, ii) region 11 corresponding to amino acids 106 to 114 of SEQ ID NO: 2, iii) region 12 corresponding to amino acids 139 to 209 of SEQ ID NO: 2, iv) region 13 corresponding to amino acids 252 to 266 of SEQ ID NO: 2, v) region 14 corresponding to amino acids 302 to 338 of SEQ ID NO: 2, vi) region 15 corresponding to amino acids 362 to 546 of SEQ ID NO: 2, vii) region 16 corresponding to amino acids 596 to 611 of SEQ ID NO: 2, viii) region 17 corresponding to amino acids 661 to 805 of SEQ ID NO: 2, ix) region 18 corresponding to amino acids 829 to 838 of SEQ ID NO: 2, and x) region 19 corresponding to amino acids 1043 to 1055 of SEQ ID NO: 2, wherein said endoglucanase variant has improved stability and half-life compared to a parent endoglucanase comprising the amino acid sequence of SEQ ID NO: 2; does not reasonably provide enablement for any other embodiment as recited in the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
According to MPEP 2164.01(a), factors considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  MPEP§ 2164.04 states that while the analysis and conclusion of a lack of enablement 
The nature and breadth of the claims encompass any endoglucanase variant, comprising any alteration at one or more positions in a chelator-induced instability region selected from the group consisting of: i) region 10 corresponding to amino acids 1 to 94 of SEQ ID NO: 2, ii) region 11 corresponding to amino acids 106 to 114 of SEQ ID NO: 2, iii) region 12 corresponding to amino acids 139 to 209 of SEQ ID NO: 2, iv) region 13 corresponding to amino acids 252 to 266 of SEQ ID NO: 2, v) region 14 corresponding to amino acids 302 to 338 of SEQ ID NO: 2, vi) region 15 corresponding to amino acids 362 to 546 of SEQ ID NO: 2, vii) region 16 corresponding to amino acids 596 to 611 of SEQ ID NO: 2, viii) region 17 corresponding to amino acids 661 to 805 of SEQ ID NO: 2, ix) region 18 corresponding to amino acids 829 to 838 of SEQ ID NO: 2, and x) region 19 corresponding to amino acids 1043 to 1055 of SEQ ID NO: 2, wherein said variant has at least 85% and less than 100% sequence identity to SEQ ID NO: 2.
The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  Such protein engineering methods, however, only provide guidance for searching and screening for the claimed endoglucanase variant.

Thus, one skilled in the art must perform an undue amount of trial and error experimentation which includes searching and screening for the claimed endoglucanase variant from any biological source and determining whether the endoglucanase variant comprises the recited alteration at one or more positions in a chelator-induced instability region and has improved stability and half-life compared to a parent endoglucanase having SEQ ID NO: 2. In the alternative, undue amount of trial and error experimentation which encompasses making any amino acid alterations and/or mutations to any of the recited regions in SEQ ID NO: 2 including amino acid substitutions, additions, deletions, and combinations thereof; and searching and screening for the endoglucanase variant that has improved stability and half-life compared to a parent endoglucanase having SEQ ID NO: 2.
Therefore, in view of the overly broad scope of the claims, the specification’s lack of specific guidance and prediction, the specification’s lack of additional working examples, and the amount of experimentation required; it would require undue experimentation for one skilled in the art to make and/or use the invention commensurate in scope with these claims.  Dependent claims 2-16 are also rejected because they do not correct the defect.


7.	Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first 
The claims are drawn to a broad and widely varying genus of endoglucanase variants comprising any alteration at one or more positions in a chelator-induced instability region selected from the group consisting of: i) region 10 corresponding to amino acids 1 to 94 of SEQ ID NO: 2, ii) region 11 corresponding to amino acids 106 to 114 of SEQ ID NO: 2, iii) region 12 corresponding to amino acids 139 to 209 of SEQ ID NO: 2, iv) region 13 corresponding to amino acids 252 to 266 of SEQ ID NO: 2, v) region 14 corresponding to amino acids 302 to 338 of SEQ ID NO: 2, vi) region 15 corresponding to amino acids 362 to 546 of SEQ ID NO: 2, vii) region 16 corresponding to amino acids 596 to 611 of SEQ ID NO: 2, viii) region 17 corresponding to amino acids 661 to 805 of SEQ ID NO: 2, ix) region 18 corresponding to amino acids 829 to 838 of SEQ ID NO: 2, and x) region 19 corresponding to amino acids 1043 to 1055 of SEQ ID NO: 2, wherein said variant has at least 85% and less than 100% sequence identity to SEQ ID NO: 2.
According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  The reference teachings only provide guidance for searching and screening for the genus of endoglucanase variants.
The specification as originally filed does not disclose a representative number of species encompassed by the claimed genus by actual reduction to practice.  The specification as originally filed does not provide a correlation between function and structure to enable one of ordinary skill in the art to predict which amino acid sequences and structures correlate with any endoglucanase variant having improved stability and half-life compared to a parent endoglucanase having SEQ ID NO: 2.
The specification as originally filed discloses a an endoglucanase variant having at least 90% sequence identity to SEQ ID NO: 2, comprising a substitution, deletion or insertion at one or more positions in a chelator-induced instability region selected from the group consisting of: i) region 10 corresponding to amino acids 1 to 94 of SEQ ID NO: 2, ii) region 11 corresponding to amino acids 106 to 114 of SEQ ID NO: 2, iii) region 12 corresponding to amino acids 139 to 209 of SEQ ID NO: 2, iv) region 13 corresponding to amino acids 252 to 266 of SEQ ID NO: 2, v) region 14 corresponding to amino acids 302 to 338 of SEQ ID NO: 2, vi) region 15 corresponding to amino acids 362 to 546 of SEQ ID NO: 2, vii) region 16 corresponding to 
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants were in possession at the time the application was filed of the claimed genus of endoglucanase variants comprising any alteration at one or more positions in a chelator-induced instability region selected from the group consisting of: i) region 10 corresponding to amino acids 1 to 94 of SEQ ID NO: 2, ii) region 11 corresponding to amino acids 106 to 114 of SEQ ID NO: 2, iii) region 12 corresponding to amino acids 139 to 209 of SEQ ID NO: 2, iv) region 13 corresponding to amino acids 252 to 266 of SEQ ID NO: 2, v) region 14 corresponding to amino acids 302 to 338 of SEQ ID NO: 2, vi) region 15 corresponding to amino acids 362 to 546 of SEQ ID NO: 2, vii) region 16 corresponding to amino acids 596 to 611 of SEQ ID NO: 2, viii) region 17 corresponding to amino acids 661 to 805 of SEQ ID NO: 2, ix) region 18 corresponding to amino acids 829 to 838 of SEQ ID NO: 2, and x) region 19 corresponding to amino acids 1043 to 1055 of SEQ ID NO: 2, wherein said variant has at least 85% and less than 100% sequence identity to SEQ ID NO: 2.



Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over US20170073656 (03/16/2017; PTO 892) in view of US20170175096 (06/22/2017; PTO 892), Bornscheuer et al. (Curr Protoc Protein Sci. 2011 Nov;Chapter 26:Unit26.7; PTO 892), .

	US20170073656 teaches a GH9 endoglucanase (EC 3.2.1.4) having activity on xanthan gum pretreated with xanthan lyase comprising the amino acid sequence of SEQ ID NO: 2 which is identical to SEQ ID NO: 2 of the instant  application (see attached alignment of SEQ ID NO: 2 of US20170073656 to SEQ ID NO:2 of the instant application).  US20170073656 teaches a composition comprising said GH9 endoglucanase (EC 3.2.1.4) which is a detergent composition comprising one or more detergent components (see entire publication and claims especially claims 41-52 and paragraphs [0009]-[0105]. The teachings of the reference differ from the claims in that the reference does not teach the claimed endoglucanase variant comprising an alteration at one or more positions in a chelator-induced instability region.

	US20170175096  teaches polypeptides having endoglucanase activity, and enzymes having endo-beta-1,4-glucanase activity must be able to cut the highly substituted backbone of the xanthan gum after the removal of the terminal pyruvated mannose which are known from glycosyl hydrolase families GH9 (see entire publication and claims especially claims 1-11).

Bornscheuer et al. teach protein engineering strategies to improve or change the properties of proteins, teach concepts for protein engineering using rational design including inserting extra amino acids or deleting amino acids, directed evolution, and combinations of them where different strategies are presented for identifying the best mutagenesis method, how to identify desired variants by screening or selection, and examples for successful applications are shown which enable researchers to choose the most promising tools to solve their protein engineering challenges (see entire publication especially pages 26.7.1- 26.7.10 and Tables 26.7.1, 26.7.2, and 26.7.3).  

Yoshikuni et al.  teach protein engineering methodology to redesign enzyme function which was developed on the basis of the theories of divergent molecular evolution: (i) enzymes with more active and specialized functions have evolved from ones with promiscuous functions; (ii) this process is driven by small numbers of amino acid substitutions (plasticity); and (iii) the effects of double or multiple mutations are often additive (quasi-additive assumption).  

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention by using the protein engineering strategies and protein engineering methodology taught by Bornscheuer et al. and Yoshikuni et al. on the GH9 endoglucanase of US20170073656 to make the endoglucanase variants having comprising an alteration at one or more positions in a chelator-induced instability region as recited in the claims.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to obtain endoglucanase variants having improved stability and half-life compared to a parent endoglucanase comprising the amino acid sequence of SEQ ID NO: 2 where the variant has a half-life improvement factor (HIF) of >1.0.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a composition that is not a detergent composition comprising the endoglucanase variant and polypeptides having xanthan endoglucanase activity of US20170175096 as recited in claims 14-16 in order to obtain a composition that can be used to degrade xanthan gum as taught by US20170175096.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because using protein engineering strategies and protein engineering methodology to improve or change the properties of enzymes are known in the art as shown by the reference teachings.  Hence, the claimed invention as a whole is prima facie obvious.



Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9988616 (06/05/2018; PTO 892) in view of US20170073656 (03/16/2017; PTO 892), US20170175096  (06/22/2017; PTO 892), Bornscheuer et al. (Curr Protoc Protein Sci. 2011 Nov;Chapter 26:Unit26.7; PTO 892), Yoshikuni et al.  (Curr Opin Chem Biol. 2007 Apr;11(2):233-9; PTO 892).
The claims and/or specification of the patent teach a GH9 endoglucanase comprising the amino acid sequence of SEQ ID NO: 2 or 6 which is 100% identical to SEQ ID NO: 2 of the instant application.

The teachings of the references have been stated above.

.  


12.	Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9458441 (10/04/2016; PTO 892) in view of US20170073656 (03/16/2017; PTO 892), US20170175096  (06/22/2017; PTO 892), Bornscheuer et al. (Curr Protoc Protein Sci. 2011 Nov;Chapter 26:Unit26.7; PTO 892), Yoshikuni et al.  (Curr Opin Chem Biol. 2007 Apr;11(2):233-9; PTO 892).
The claims and/or specification of the patent teach a GH9 endoglucanase comprising the amino acid sequence of SEQ ID NO: 2 or 6 which is 100% identical to SEQ ID NO: 2 of the instant application.

The teachings of the references have been stated above.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention by using the protein engineering strategies and protein engineering methodology of taught by Bornscheuer et al. and Yoshikuni et al. on the GH9 endoglucanase of the patent to make the endoglucanase variants having comprising an alteration at one or more positions in a chelator-induced instability region as recited in the claims.



Conclusion

13.	No claim is allowed.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652